Blackford, J.
Scire facias in the names of Moore and Whitaker against Thayer H. Godding, to show cause why execution should not issue on a justice’s judgment against the defendant’s lands. The scire facias states that the plaintiffs, Moore and Whitaker, had obtained a judgment against the defendant before a justice of the peace; that an execution had been issued on the judgment, and returned nulla bona; that a transcript, &c. had been filed in the office of the clerk of the Circuit Court, &c. General demurrer to the scire facias, and judgment for the plaintiffs awarding execution.
This judgment is erroneous. The scire facias should have issued in the Christian names as well as surnames of the plaintiffs, and should have contained an averment that the plaintiffs were the same persons that, by the names of Moore and Whitaker, had obtained the judgment on which the scire facias was founded. See Jones et al. v. Martin, May term, 1840. Downard et al. v. Sluder, May term, 1841. The demurrer should have been sustained.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &e.